Exhibit 10.2
 
 
LOCK UP AGREEMENT
 


THIS LOCK UP AGREEMENT (this “Agreement”) is made and entered into by Abundant
Renewable Energy, LLC, an Oregon limited liability company (“ARE”).


Reference is hereby made to that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated even date herewith, by and among Helix Wind, Corp., Helix
Wind, Inc., ARE, Renewable Energy Engineering, LLC and Robert W. Preus and Helen
M. Hull. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Purchase Agreement.


Pursuant to the Purchase Agreement, and in recognition of the benefit that the
transaction contemplated by the Purchase Agreement will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby covenants
and agrees that during the period commencing on the date hereof and expiring on
the 12-month anniversary of the date hereof (the “Lock-up Period”) the
undersigned shall not, directly or indirectly, without the prior written consent
of Helix, issue, offer, agree or offer to sell, sell, grant an option for the
purchase or sale of, transfer, pledge, assign, hypothecate, distribute or
otherwise encumber or dispose of the Shares (a “Transfer”) it receives in
connection with the Transaction.

 
Helix agrees that the Lock-up Period shall commence on the date that the Shares
are earned (January 1, 2011 and January 1, 2012, as the case may be) and not the
date that the certificates for the Shares are issued.

 
In order to enable the enforcement of this Agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with Helix’s transfer
agent with respect to the Shares and Helix and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Agreement.


The undersigned acknowledges that the execution, delivery and performance of
this Agreement is a material inducement to Purchaser to complete the
transactions contemplated by the Purchase Agreement and that Purchaser and Helix
shall be third party beneficiaries of this Agreement and Purchaser and Helix
shall be entitled to specific performance of the undersigned’s obligations
hereunder.
 


Any obligations of the undersigned under this Agreement shall be binding upon
the successors and assigns of the undersigned.


This Agreement shall be governed by and construed in accordance with the laws of
the Nevada without regard to the principles of conflict of laws.


 
[SIGNATURE CONTAINED ON FOLLOWING PAGE]





 
 

--------------------------------------------------------------------------------

 
 
[Signature page to Lock Up Agreement]




Dated: _______________, 2009


 

 
ABUNDANT RENEWABLE ENERGY, LLC


By: ____________________________________
Print Name:
Its:


Address:                                                                           



 

 
 





